DETAILED ACTION
This Office Action is in response to Applicants’ Application filed on July 8, 2020.  Claims 1-10 have been amended.   Claims 1-10 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 8, 2020 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicants claims each user in the at 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Simon et al (hereinafter, “Simon”, U.S. Pub. No. 2016/001242).
As per claims 1, 6 and 10, Simon discloses a mining method, device and computer readable storage medium based on a blockchain, comprising:
acquiring behavior data of at least one user within a cycle (paragraph 0045; Simon discloses collecting offline or online transactions or non-transactional behaviors over a period of days, weeks, months or years);
determining a value corresponding to each user in the at least one user within the cycle according to the behavior data of the at least one user and a value of a rated quantity within the cycle (paragraphs 0045 and 0048; Simon discloses assigning a value to each transaction behaviors between users/participants); and
recording an identifier, the behavior data and the value of the at least one user within the cycle in the blockchain (paragraphs 0045 and 0048; Simon discloses storing information 
As per claims 2 and 7, Simon discloses wherein before acquiring the behavior data of the at least one user within the cycle, the method further comprises:
determining the value of the rated quantity within the cycle (paragraph 0048); and
pushing a task (i.e. transaction) to the at least one user according to the value of the rated quantity, so as to generate the behavior data when the at least one user executes the task (paragraph 0049).
As per claims 3 and 8, Simon discloses wherein before pushing the task to the at least one user, the method further comprises:
determining a task acquisition request of the at least one user (paragraph 0049).
As per claims 4 and 9, Simon discloses wherein determining the value corresponding to each user in the at least one user within the cycle according to the behavior data of the at least one user and the value of the rated quantity within the cycle comprises: 
determining a proportion of the behavior data of each user in the at least one user, wherein the behavior data of the at least one user are behavior data of all users included within the cycle (paragraphs 0048 and 0053); and 
determining the value corresponding to each user in the at least one user according to the proportion corresponding to the at least one user and the value of the rated quantity (paragraph 0049).
As per claim 5, Simon further discloses: 
determining the identifier and behavior data of a reported user (paragraph 0048); and 
when the behavior data of the reported user are not compliant, transferring the value corresponding to the behavior data of the user to a user reporting the reported user based on the blockchain (paragraph 0045).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LASHONDA T JACOBS/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ltj
January 27, 2022